DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to estimating sub-pixel disparities for sub-aperture images for plenoptic cameras.
With regards to claim 26, Drazic (US 2019/0166335) discloses a system to estimate sub-pixel disparity (paragraph 26), the system comprising: 
memory circuitry to store image data (paragraph 18); 
instructions stored in the system (paragraph 41); and 
at least one processor circuit (paragraph 41) to execute instructions to: 
calculate a first disparity for a set of reference views (paragraph 26), the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in the image data (paragraph 23). 
Vandame (US 2018/0144492) discloses a system for pixel disparity estimation (paragraph 123), comprising:
memory circuitry to store image data (paragraph 52, fig.1, element 1032); 
instructions stored in the system (paragraph 52); and 
at least one processor circuit (fig.1, element 1031) to execute instructions to: 
calculate a first disparity for a set of reference views (paragraph 123), the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in the image data (paragraph 50).
Ikai (US 2018/0041762) discloses calculate an integer disparity for the reference views (paragraph 243). 
The prior art, either singularly or in combination, does not disclose “…refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 26. 
With regards to claim 33, Drazic (US 2019/0166335) discloses at least one storage device (paragraph 41) comprising instructions that, when executed, cause at least one processor (paragraph 41) to at least: 
calculate a first disparity for a set of reference views (paragraph 26), the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in image data (paragraph 23).
Vandame (US 2018/0144492) discloses at least one storage device (paragraph 52) comprising instructions that, when executed, cause at least one processor (paragraph 52) to at least: 
calculate a first disparity for a set of reference views (paragraph 123), the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in image data (paragraph 50). 
Ikai (US 2018/0041762) discloses calculate an integer disparity for the reference views (paragraph 243). 
The prior art, either singularly or in combination, does not disclose “…refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity; and Page 3 of 8Attorney Docket No.: P105977PCT-US-C1 map the second disparity from the reference views to a second subset of views among the plurality of sub-aperture views different than the first subset of views” of claim 33.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 33. 
With regards to claim 40, Drazic (US 2019/0166335) discloses a system for sub-pixel disparity estimation (paragraph 26), comprising: 
means for storing image data (paragraph 18); 
means for processing the image data (paragraph 41), the processing means to: 

Vandame (US 2018/0144492) discloses a system for pixel disparity estimation (paragraph 123), comprising:
means for storing image data (paragraph 52, fig.1, element 1032); 
means for processing the image data (fig.1, element 1031), the processing means to: 
calculate a first disparity for a set of reference views (paragraph 123), the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in image data (paragraph 50).
Ikai (US 2018/0041762) discloses calculate an integer disparity for the reference views (paragraph 243). 
The prior art, either singularly or in combination, does not disclose “…refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity; and map the second disparity from the reference views to a second subset of views among the plurality of sub-aperture views different than the first subset of views” of claim 40.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 8/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,832,430 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488